Opinion issued November 26, 2014




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                         ————————————
                          NO. 01-14-00946-CV
                        ———————————
                 WALLER COUNTY, TEXAS
                          AND
 COUNTY JUDGE GLENN BECKENDORFF, COMMISSIONER FRANK
   POKLUDA, COMMISSIONER STAN KITZMAN, COMMISSIONER
 JERON BARNETT, AND COMMISSIONER JOHN AMSLER, IN THEIR
       OFFICIAL CAPACITIES AS THE WALLER COUNTY
             COMMISSIONERS COURT, Appellants
                                     V.
                CITY OF HEMPSTEAD, TEXAS
                          AND
   CITIZENS AGAINST THE LANDFILL IN HEMPSTEAD, Appellees


                 On Appeal from the 506th District Court
                          Waller County, Texas
                    Trial Court Case No. 13-03-21872
                                        OPINION

       Appellants Waller County, Texas and its Commissioners Court consisting of

County Judge Glenn Beckendorff and County Commissioners Frank Pokluda, Stan

Kitzman, Jeron Barnett, and John Amsler, all acting in their official capacities

(collectively, Waller County), filed a notice of interlocutory appeal. The County

attempts to invoke our jurisdiction by asserting that the trial court denied a motion

for summary judgment on jurisdictional grounds and thereby effectively denied its

plea to the jurisdiction. See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(8) (West.

Supp. 2014). Appellees, the City of Hempstead and Citizens Against the Landfill

in Hempstead (CALH) contest jurisdiction and have moved to dismiss the appeal.

       Because the procedural circumstances of this case do not demonstrate that

any ruling of the trial court has resolved the County’s jurisdictional challenge in

the trial court and thereby effectively denied a plea to the jurisdiction, we dismiss

the appeal.

                                        Background

       The City of Hempstead filed suit against Waller County, and CALH

intervened as a plaintiff. The lawsuit challenges the County’s authority to prohibit

the disposal of solid waste in certain areas of the County, by way of an ordinance

relating to the proposed creation of a landfill on a site that partially overlaps the

City’s extraterritorial jurisdiction.



                                            2
      Waller County filed both a plea to the jurisdiction and a motion for partial

summary judgment on no-evidence and traditional grounds. In the no-evidence

portion of the summary-judgment motion, the County argued, among other things,

that there was no evidence to support a claim that the challenged ordinance was

enacted without authority so as to invoke the district court’s “general supervisory

control” over the commissioners court. See TEX. CONST. art. V, § 8.

      The trial court entered an order denying Waller County’s motion for

summary judgment, and it has not expressly ruled on the plea to the jurisdiction. At

the conclusion of a hearing on the matter, the trial court explained that it was

reserving its ruling on the jurisdictional challenge, stating:

      The Court finds that the pleas to the jurisdiction by the defendants are
      not ripe for ruling and rather than conduct an evidentiary hearing and
      a trial on the merits to ascertain and determine the facts, the Court
      finds that judicial economy dictates proceeding with jury selection
      and presentation of evidence commencing on December the 1st, 2014.
      The Court will make a ruling at the appropriate time.

This Court has denied a mandamus petition which sought to compel a pretrial

ruling on the jurisdictional plea, In re Waller Co., No. 01-14-00916-CV (Tex.

App.—Houston [1st Dist.] Nov. 21, 2014), and a similar petition has been filed

with the Supreme Court of Texas.

      After we denied the mandamus petition, Waller County filed its notice of

interlocutory appeal from the denial of its motion for summary judgment, which it

characterizes as having effectively denied the plea to the jurisdiction. The


                                           3
appellees filed a motion to dismiss the appeal for want of interlocutory appellate

jurisdiction, and the County has filed a response to that motion.

                                       Analysis

      An immediate appeal may be taken from an interlocutory order of a district

court that grants or denies a plea to the jurisdiction by a governmental unit. TEX.

CIV. PRAC. & REM. CODE § 51.014(a)(8). Waller County asserts that it is entitled to

an interlocutory appeal and automatic stay of trial proceedings, see id. § 51.014(b)

& (c), because the denial of its motion for summary judgment, which raised

jurisdictional issues similar to those in the plea to the jurisdiction, implicitly or

effectively denied the jurisdictional plea.

      The mandamus record previously filed and expressly relied upon by the

County in its attempt to demonstrate appellate jurisdiction instead shows that the

trial court has not ruled on the jurisdictional issues raised in the plea to the

jurisdiction. The trial court expressly refused to rule on the issues raised in the plea

to the jurisdiction on the basis that such issues were not ripe. The record

independently supports the trial court’s oral characterization of its rulings, because

the motion for summary judgment could have been denied due to the existence of

genuine issues of material fact, without resolving the merits of the jurisdictional

plea. Put another way, if we were to exercise interlocutory jurisdiction over this

appeal and affirm the trial court’s ruling because of genuine issues of material



                                              4
jurisdictional facts, Waller County would still be free to assert its jurisdictional

challenge based on the resolution of the disputed fact issues. Thus we cannot infer

a denial of the jurisdictional plea from the denial of the motion for summary

judgment.

      Waller County relies upon Thomas v. Long, 207 S.W.3d 334, 339 (Tex.

2006), and Lazarides v. Farris, 367 S.W.3d 788, 796–97 (Tex. App.—Houston

[14th Dist.] 2012, no pet.), for the proposition that an order denying a motion for

summary judgment in which the movant challenges the trial court’s jurisdiction is

eligible for an interlocutory appeal. We find both cases to be distinguishable.

      In Thomas, the record on appeal did not include an order explicitly denying

a plea to the jurisdiction, but it did include a motion for summary judgment

challenging the trial court’s subject matter jurisdiction. Thomas, 207 S.W.3d at

338–39. The Supreme Court held that Section 51.014(a)(8) provided for an

interlocutory appeal when a trial court denies a governmental unit’s challenge to

subject matter jurisdiction, irrespective of the procedural vehicle used. Id. at 339.

Although the trial court did not explicitly deny the relief sought in the defendant’s

motion for summary judgment challenging the trial court’s jurisdiction, it did

affirmatively grant relief to the plaintiff on claims that were subject to those

jurisdictional challenges. Accordingly, the Supreme Court concluded that “the trial

court’s rulings on the merits of some claims for which [defendant] argued the trial



                                          5
court lacked subject matter jurisdiction constitute an implicit rejection of

[defendant’s] jurisdictional challenges.” Id. Unlike Thomas, there has been no

ruling by the trial court in this case on the merits of the appellees’ claims from

which it could be implied that Waller County’s jurisdictional arguments had been

rejected.

       In Lazarides, the appellant filed a plea to the jurisdiction and a motion for

summary judgment asserting various jurisdictional challenges. Lazarides, 367
S.W.3d at 795. Although the trial court did not expressly grant or deny the

appellant’s plea to the jurisdiction, it denied the summary judgment motion. Id. at

796. Following Thomas, the Fourteenth Court held that “[w]hen the record does

not contain an order granting or denying a plea to the jurisdiction, but does include

an order denying a motion for summary judgment in which the movant challenged

the trial court’s jurisdiction, an interlocutory appeal may be taken under

subsection (a)(8) irrespective of the selected procedural vehicle.” Id. at 797–98

(citing Thomas, 207 S.W.3d at 339). Unlike Lazarides, the trial court in this case

explicitly stated, and the record confirms, that the denial of the County’s motion

for summary judgment did not imply an adverse ruling on the jurisdictional issues.

Instead, the issues remain before the trial court pending resolution of the disputed

jurisdictional facts.




                                         6
      Finally, the jurisdictional challenges in Thomas and Lazarides appear to

have been raised in traditional motions for summary judgment. Although a trial

court’s jurisdiction may be challenged in a traditional motion for summary

judgment, the record in this case demonstrates that Waller County’s alleged

jurisdictional arguments only were raised in the no-evidence portion of its motion

for summary judgment. But this court has previously held that “a court’s subject-

matter jurisdiction cannot be challenged in a no-evidence motion for summary

judgment.” Green Tree Servicing, LLC v. Woods, 388 S.W.3d 785, 794 (Tex.

App.—Houston [1st Dist.] 2012, no pet.); accord Thornton v. Northeast Harris

County MUD 1, No. 14-13-00890-CV, 2014 WL 3672897, at *11 (Tex. App.—

Houston [14th Dist.] July 24, 2014, pet. filed). Accordingly, no denial of a

jurisdictional plea can be inferred from the denial of a no-evidence summary

judgment argued on jurisdictional grounds.

                                   Conclusion

      Because the trial court did not rule on the plea to jurisdiction (either

expressly or implicitly through its denial of Waller County’s motion for summary

judgment), we lack jurisdiction over this purported interlocutory appeal. We grant

the appellees’ motions and dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 42.3(a). CALH’s request for sanctions in the event that the appeal is not




                                        7
dismissed before December 1, 2014 is dismissed as moot. The Clerk is directed to

issue the mandate immediately. See TEX. R. APP. P. 18.1(c).




                                            Michael Massengale
                                            Justice

Panel consists of Justices Jennings, Massengale, and Brown.




                                        8